Friday, July 01, 2011


Mr. Charles Steven Estee
Office of the Dallas City Attorney
1500 Marilla Street, 7DN
Dallas, TX 75201
Mr. James C. Mosser
Mosser PLLC Lawyers
17110 Dallas Parkway, Suite 290
Dallas, TX 75248

RE:   Case Number:  08-0265
      Court of Appeals Number:  05-05-01227-CV
      Trial Court Number:  02-05408

Style:      CITY OF DALLAS
      v.
      VSC, LLC

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Mr. James C. Ho   |